Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following:
Claim 1 limitations can be interpreted as follows:
A) Claim 1”...the adhesion portion having a higher adhesive strength than the oxidation inhibition layer. 
B) Claim 1 "...the adhesion portion having a higher adhesive strength than the oxidation inhibition layer relative to the second protection film.
Is applicant claiming that adhesion portion having a higher adhesive strength than the oxidation inhibition layer OR the second protection film? [Emphasis added above]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0016267, hereinafter Tanaka).
            With respect to claim 1, Tanaka discloses a semiconductor device (fig. 2) comprising: a semiconductor substrate (8) having an element; a first metal layer (10) disposed on a surface of the semiconductor substrate; a first protection film (11) defining a first opening above the first metal layer and covering an end portion of the first metal layer; a second metal layer (12) disposed on the first metal layer in the first opening; an oxidation inhibition layer (13) disposed on the second metal layer in the first opening; a second protection film (14) defining a second opening and covering an end portion of the oxidation inhibition layer and the first protection film, the second protection film having an opening peripheral portion on a periphery of the second opening, the end portion of the oxidation inhibition layer being covered with the opening peripheral portion; and an adhesion portion adhering to a portion of a lower surface of the opening peripheral portion of the second protection film, the lower surface facing the end portion 
of the oxidation inhibition layer. 




    PNG
    media_image1.png
    648
    824
    media_image1.png
    Greyscale

            Tanaka does not explicitly disclose that the adhesion portion having a higher adhesive strength than the oxidation inhibition layer relative to the second protection film. However according to applicants specification oxidation inhibition layer can comprise of gold (para 0026) and protective film comprise of polyimide (para 0003). Tanaka also discloses layer 13 comprises of Au (para 0013) and layer 14 comprises of polyimide (para 0027). Consequently, the adhesive strength of the same material will have the same proportion. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tanaka’s device by having the adhesion portion having a higher adhesive strength than the oxidation inhibition layer relative to the second protection film in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Tanaka discloses the semiconductor device according to claim 1, wherein the adhesion portion is one of a plurality of adhesion portions (multiple sections/portions of layer 14), the plurality of adhesion portions are spaced apart from each other in a direction along a perimeter of the opening peripheral portion 
With respect to claims 3 & 4, Tanaka discloses the semiconductor device according to claim 1, wherein the opening peripheral portion has a rectangular loop shape, and the adhesion portion is located at a position corresponding to at least one of four corners of the rectangular loop shape of the opening peripheral portion; and the adhesion portion is located at a position corresponding to at least one f sides connecting adjacent corners of the rectangular loop shape of the opening peripheral portion (Peripheral portion is in direct contact with adhesion portion and having the shape of the peripheral portion. Furthermore, as stated in MPEP, a particular shape of the adhesion portion or peripheral portion was a matter of choice, which a person of ordinary skill in the art would have found obvious evidence absent. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 7, Tanaka discloses the semiconductor device according to claim 1, wherein the adhesion portion is provided as a portion (adhesion portion can be interpreted as a part/portion of first protective film as directly attached via adhesion) of the first protection film and as a projection (projecting upward) projecting from an opening edge of the first protection film defining the first opening.
With respect to claim 8, Tanaka discloses the semiconductor device according to claim 1, wherein the adhesion portion is located at a position apart from an opening .

Allowable Subject Matter
Claims 10 – 11 are allowed.
Claims 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected by virtue of dependency on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816